DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agirman US 2019/0379297.

Regarding claim 30, Agirman teach a controller circuit (Fig. 2, 60) for controlling operating characteristics of a first traction inverter (40), a second traction inverter (40') (See para 0042), and 
a AC/DC converter (Fig. 4, 32) front end circuit, the first and second traction inverters coupled to one another across an electric motor (21), 

one or more signal generators (60) configured for provisioning gating signals that, when applied to one or more switching gates of the first traction inverter (40) and the second traction inverter (40'), shape power characteristics of power delivered to the first energy storage device (46) and the second energy storage device (46') from the power source (12) (See paragraph 04, 0045-0047, 0052)

 Regarding claim 31, Agirman teach a method for controlling operating characteristics of a first traction inverter, a second traction inverter, and a AC/DC converter front end circuit, the first and second traction inverters coupled to one another across an electric motor, the first traction inverter coupled to a first energy storage device and the second traction inverter coupled to a second energy storage device, the method comprising: provisioning gating signals that, when applied to one or more switching gates of the first traction inverter and the second traction inverter, shape power characteristics of power delivered to the first energy storage device and the second energy storage device from a power source, and the gating signals, when applied to the AC/DC converter front end circuit, control a direction of power flow and a power factor (See para 0032)(Para. 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12, 16-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2014/0265942 in view of Agirman US 2019/0379297.
 
Regarding claim 1, Li teach, a device adapted to provide both drive and charging functionality (See para 0032. Here bi-directional denotes both drive and charging functionality), the device comprising: 	
a first traction inverter (Fig.5, item 110) and 
a first energy storage device (Fig. 5, item 102) coupled to an electric motor (Fig. 5, item 118) and to a power source (Fig. 5, item 102); 
a second traction inverter (Fig.6, item 112) and 
a second energy storage device (Fig. 5, item 150) coupled to the electric motor (Fig. 5, item 120 part of the same load) and the power source (Fig. 5, item 150), 

Li do no teach but Agirman teach an AC/DC converter front-end circuit (Fig. 4, item 32) interfacing the first traction inverter (Fig.1, item 40) and the second traction inverter (Fig.4, item 40') and the power source (Fig. 4, item 12); and 
a controller circuit (Fig. 2, item 60) configured to control operating characteristics of the AC/DC converter front-end circuit (32), the first traction inverter (40), and the second traction inverter (40') by providing gating signals that, when applied to one or more switching gates of the first traction inverter and the second traction inverter (Para. 0005…. the controller configured to generate control signals to cause the first inverter and the second inverter to generate a plurality of motor excitation signals respectively), shape power characteristics of power delivered to the first energy storage device (item 46) and the second energy storage device (item 46ˈ) from the power source (12). 
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claim limitations to the device of Li as per Agirman. 
The advantage is that the impact of current sharing imbalance is reduced on the inverters that reduces the impact on the interphase inductors, and the apparent frequency doubling permits reduction in the size of the interphase inductors or alternatively reduces the switching frequency of the pulse width modulation to reduce the switching losses in the switching devices of the inverter.


However, Agirman teach wherein the gating signals cause interleaved switching of the one or more switching gates of the first traction inverter and the second traction inverter, the interleaved switching adapted to enable continuous conduction of the first energy storage device and the second energy storage device, the first energy storage device and the second energy storage conducting current through at least one phase of conduction in a period. (Para. 0059)
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claim limitations to the device of Li as per Agirman. 
The advantage is that the impact of current sharing imbalance is reduced on the inverters that reduces the impact on the interphase inductors, and the apparent frequency doubling permits reduction in the size of the interphase inductors or alternatively reduces the switching frequency of the pulse width modulation to reduce the switching losses in the switching devices of the inverter.

Regarding claim 3, Agirman teach the device of claim 2, wherein the interleaved switching causes a most significant harmonic to be shifted to 3 fsw, 


Regarding claim 10, Li teach the device of claim 1, wherein switches of the AC/DC converter front-end circuit are synchronized to a grid voltage of the power source. (Para. 0028….The onboard power interface may be configured to receive electrical power from the power grid and convert the received electrical power into an appropriate form (e.g., a DC power) which is supplied to the electric drive system 100.)

Regarding claim 12, Li teach the device of claim 1, wherein the gating signals regulate a direction of power between at least one of the first energy storage device and the second energy device and the power source. (Para. 0045)
Regarding claim 16, Agirman teach the device of claim 1, wherein the controller circuit is configured to generate control signals adapted to regulate a power factor on the grid-side and to reduce a magnitude of low frequency harmonics generated when charging the vehicle from the grid. (Para. 0032)

Regarding claim 17, Agirman teach the device of claim 16, wherein the controller circuit is configured to improve the power factor and to reduce the harmonic current components generated at AC terminals of the converter thereby reducing the requirements for or eliminating an AC-side filter. (Para. 0032)



Regarding claim 19, Li teach the device of claim 1, wherein the power supply provides three-phase AC power. (Para. 0048…. the first output electrical power may be a single-phase or multi-phase electrical power supplied to drive single-phase or multi-phase electric motors)

Regarding claim 20, Li teach the device of claim 1, wherein a net voltage across the first energy storage device and the second energy storage device is maintained by the controller circuit to always be greater than a peak voltage received from the power supply. (See Fig. 5. Items 102 and 150) Note: it is the view of the examiner and one of ordinary skill in the art that snice the prior art teach two energy sources the combined voltage would always be greater than a peak voltage received from the power supply. 

Regarding claim 26, Li teach the device of claim 1, wherein the shaping of the power characteristics of the power delivered to the first energy storage device and the second energy storage device from the power source is adapted to reduce waveform distortions in power imposed on the power source. (Para. 0029…..The DC link 104 may be configured to filtering the DC electrical power from the energy source 102 and provide DC electrical power with a constant voltage to the electric drive system 106.)

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Li et al. US 2014/0265942 in view of Agirman US 2019/0379297 and further in view of Adrea et al. US 2016/0152146.

Regarding claim 4, the combination of Li and Agirman teach the device of claim 1, but do not teach wherein each of the first traction inverter and the second traction inverter include a switching network incorporating the one or more switching gates, the switching networks controlling individual currents flowing to respective ones of the first energy storage device and the second energy storage device. 
However, Adrea teach wherein each of the first traction inverter and the second traction inverter include a switching network incorporating the one or more switching gates, the switching networks controlling individual currents flowing to respective ones of the first energy storage device and the second energy storage device. (Para. 0048….the control signal delivered to the gate electrodes of the first switch and the second switches (e.g., bring the signal delivered to the gate electrodes to .about.0 amps) to the first switch to close the first switch.)
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claim limitations to the device of Li and Agirman as per Andrea, the motivation being. The motivation is to reduce and or eliminate the ripple current by actively controlling the current on the DC bus.
	


Regarding claim 6, Li teach the device of claim 5, wherein the gating signals control the switching networks to balance power between the first energy storage device and the second energy storage device such that the voltage across the first energy storage device and the second energy storage device match an input voltage of the power source. (Para. 0036) Note: the connection between the energy storage devices 104 and 166 and the switching network 110 and 112 are shown at Fig. 5

Regarding claim 7, Agirman teach the device of claim 5, wherein the set of inner switches and the set of outer switches have a same percentage of on-time in a switching period. (See Fig. 5) Note: the prior disclosed generating control signals to the inverters, it would be obvious to one of ordinary skill to have a same percentage of on-time in a switching period is necessary for proper conduction of flow of electrical power for the smooth operation of the motor

Regarding claim 8, Agirman teach the device of claim 6, wherein the gating signals between the switching network of the first traction inverter and the switching network of the second traction inverter are phase shifted by 180 degrees. (Para. 0057)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Li et al. US 2014/0265942 in view of Agirman US 2019/0379297 further in view of Adrea et al. US 2016/0152146 and further in a view of Krefta et al US 2003/0034755

Regarding claim 9, Li teach the device of claim 6, but do not teach wherein the gating signals between pairs of the switches of the switching networks are phase shifted by 120 degrees.
However, Krefta teach the gating signals between pairs of the switches of the switching networks are phase shifted by 120 degrees. (Para. 0007….. a cycle-conduction mode wherein each of the six upper and lower inverter switching devices conducts for 120 electrical degrees per cycle. (Para. 0007, 0018, 0019)
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claim limitations to the device of Li and Li as per Krefta, the motivation being. The motivation being that it provides a system for controlling the synchronous machine with polyphase stator and improves no load speed performance as the machine is switched to a different mode having different cycle conduction angle.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2014/0265942 in view of Agirman US 2019/0379297 and further in view of Welchko et al. US 2005/0231152.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846